UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 12, 2007 RoomLinX Inc. (Exact Name of Registrant as Specified in its Charter) NV 000-26213 83-0401552 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2150 W. 6th Ave., Unit H, Broomfield, Colorado 80020 (Address of Principal Executive Offices) (Zip Code) 303-544-1111 (Registrant's telephone number, including area code) 2150 W. 6th Ave., Unit N, Broomfield, Colorado80020 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective as of October 12, 2007, Mr. Woody M. McGee resigned as a director from the board of directors of RoomLinX, Inc. Woody left to dedicate more of his time to his personal business pursuits. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:October 16, 2007 ROOMLINX INC. By: /s/ Michael S. Wasik Michael S. Wasik President, Chief Executive Officer and Chief Financial Officer
